Wood, Judge.
The question intended to be presented by the demurrer, is, as we Understand it, whether, as the act of 1804, in force when the cause of action, as laid in this declaration, accrued, does not bar the action of debt on simple contract, it is barred by either of the subsequent acts of limitation.
* It is not claimed that the act of 1810 is a bar for the action -of debt, for rent only is enumerated in that act; but it is insisted, the act of 1824, as explained by that of 1826, and the act of 1831, bar the plaintiff’s claim.
I can only say, the court are equally divided in opinion, two of the judges holding, upon the authority of the ease of Hazlett et al. v. Critchfield et al, 7 Ohio, part II, 153, that all actions, and causes of action, must be governed by the limitation law, in force when the -cause, or causes, of action accrued ; and two others holding that the causes of action, as laid, are barred by the acts of 1824, 1826, and *241831, and that the ease of Hazlett et al. v. Critchfield et al. is not law. There not being, therefore, a majority of the court in favor of sustaining the demurrer to the replications, the same is overruled. Judgment for plaintiff.